DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 30 July 2019 has been entered.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words. Additionally, the abstract recites “(spacer 150)” and “(nut 250)” instead of “spacer (150)” and “nut (250)” respectively. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 1, 11 and 14 are objected to because of the following informalities.

Claim 1 recites “the surface” in line 8 and also recites “an annular surface” in line 7; for purposes of claim terminology consistency, the examiner recommends reciting “the annular surface” in line 8.
Clarification and/or amendment is respectfully requested.

Claim 11 recites “a plurality of fabric sheets” in line 2-3 and also recites “each fabric sheet” in line 3; for purposes of claim terminology consistency, the examiner recommends reciting “each fabric sheet of the plurality of fabric sheets” in line 3.
Clarification and/or amendment is respectfully requested.

Claim 14 recites “the shaft” in line 6, 7 and 11, and also recites “a rotatable shaft” in line 2; for purposes of claim terminology consistency, the examiner recommends reciting “the rotatable shaft” in line 6, 7 and 11.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the term "generally" in line 7 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that “generally” is defined by Merriam-Webster as a way that is not detailed or specific, in most cases and by or to most people. Therefore, a person of ordinary skills could interpret the term generally in a manner that is different from another person of ordinary skills, rendering the claim indefinite.
Claim 15 depends from claim 14 and fails to remedy its deficiencies.


Regarding claim 15, it recites the limitation "the threaded nut, sleeve, and/or first component" (emphasis added) in line 2-3. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the objection(s) of claims 1 and 11 set forth in this Office action.

Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.
The following claim limitations were not found in the found prior art:
fan or propeller assembly includes a gearbox, the turbine engine comprising: a coupling shaft connected at a first end to the engine core and coupled at a second end to the gearbox, wherein the coupling shaft defines an annular surface extended along the axial direction, and wherein the surface defines a groove extended in a circumferential direction; a spacer, wherein the spacer defines a first portion extended 
one relevant prior art reference (Etzold – US 20180128322 A1) discloses a connecting arrangement for a shaft (Fig.1, 1) in general (i.e., no disclosure of turbine engine, fan/propeller, gearbox) with a spacer (Fig.1, 4), a sleeve (Fig.1, 6) with a plurality of sleeve threads (Fig.1, 60), a nut (Fig.1, 5) with a plurality of nut threads (Fig.1, 50), however, the shaft is missing a groove where a spacer portion is disposed and a nut radial portion (Fig.1, 51) is not adjacent to both the sleeve and the spacer in the axial direction, note that the spacer is between the sleeve and the nut radial portion in the axial direction;
another relevant prior art reference (McCarty et al – US 4,456,425) discloses an inlet gearbox arrangement for a turbine engine (Fig.1) with a shaft (Fig.1, 32), a sleeve (Fig.1, 10H) with a plurality of sleeve threads (Fig.1, radially outer portion of 10’H), a nut (Fig.1, 80) with a plurality of nut threads (Fig.1, 
another relevant prior art reference (Thompson – US 4,159,888) discloses a shaft assembly (Fig.1) with a shaft (Fig.1, element extending axially and radially between numerals 98 and 114), a spacer (Fig.1, 76), a sleeve (Fig.1, 16) with a plurality of sleeve threads (Fig.1, left end of 16), a nut (Fig.1, 102) with a plurality of nut threads (Fig.1, portion of 102 in threaded engagement with 16), however, a nut radial portion (Fig.1, 51) is not adjacent to both the sleeve and the spacer in the axial direction, note that the spacer is located radially inward from the nut and there is no overlapping in the axial direction;
another relevant prior art reference (Le Jeune et al – US 7,128,529 B2) discloses a shaft assembly (Fig.2) with a shaft (Fig.2, AIP), a spacer (Fig.2, 11), a sleeve (Fig.2, 5/6/9) with a plurality of sleeve threads (Fig.2, 7), a nut (Fig.2, 19) with a plurality of nut threads (Fig.2, 20), however, a nut radial portion (Fig.2, left end of 19) is not adjacent to both the sleeve and the spacer in the axial direction, note that the spacer portion 13 is between the sleeve end 8 and the nut radial portion in the axial direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745